TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00111-CR



                                    Jesse Cabello, Appellant

                                                 v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
      NO. D-1-DC-10-301751, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant has filed a motion to dismiss his appeal. The motion is signed by both

appellant and his attorney. See Tex. R. App. P. 42.2(a). We grant the motion and dismiss the appeal.

See id.



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed on Appellant’s Motion

Filed: November 6, 2015

Do Not Publish